 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CIRON B. SPRINGFIELD,                               No. 2:17-cv-2675 KJN P
12                         Plaintiff,
13                 v.                                     ORDER
14    M. KHALIT, et al.,
15                         Defendants.
16

17

18             Plaintiff has filed a motion for extension of time to file an amended complaint. Good
19   cause appearing, IT IS HEREBY ORDERED that:
20             1. Plaintiff’s motion for an extension of time (ECF No. 12) is granted; and
21             2. Plaintiff is granted thirty days from the date of this order in which to file an amended
22   complaint.
23   Dated: December 26, 2018
24

25

26   spri2675.36

27

28
